Citation Nr: 9917103	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  96-06 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a skin disorder 
secondary to Agent Orange exposure.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a dental disorder 
secondary to a duodenal ulcer.

4.  Entitlement to an increased evaluation for a duodenal 
ulcer with postoperative residuals of a vagotomy/antrectomy, 
currently evaluated as 20 percent disabling.

5.  Entitlement to paragraph 29 benefits for a period of 
hospitalization in May to June 1994, and September to October 
1994 for post-traumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

On appeal, the veteran has raised the issues of entitlement 
to service connection for an acquired psychiatric disorder 
other than PTSD, a total disability evaluation for 
compensation purposes, a permanent and total rating for 
pension purposes, and a claim to reopen the issue of 
entitlement to service connection for PTSD.  These issues 
have not, however, been developed or certified for appellate 
review.  Accordingly, they are referred to the RO for 
appropriate consideration. 


FINDINGS OF FACT

1.  The claims of entitlement to service connection for a 
skin disorder secondary to Agent Orange exposure, a low back 
disorder, and a dental disorder secondary to a service-
connected duodenal ulcer are not supported by cognizable 
evidence demonstrating that the claims are is plausible or 
capable of substantiation.

2.  The appellant's 1994 hospitalizations for PTSD, were for 
treatment of a nonservice-connected disability.


CONCLUSION OF LAW

1.  The claims of entitlement to service connection for a 
skin disorder secondary to Agent Orange exposure, a low back 
disorder, and a dental disorder secondary to a service-
connected duodenal ulcer are not well grounded.

2.  The claim of entitlement to a temporary total disability 
evaluation based on hospitalizations in 1994 for PTSD is 
denied as a matter of law.  38 U.S.C.A. § 1116 (West 1991 & 
Supp. 1998); 38 C.F.R. § 4.29 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Facts

The service medical records note that in March 1968, the 
appellant stated that pain associated with an ulcer disorder 
often radiated through to the back.  He complained that he 
had "back spasms" associated with his stomach trouble.  A 
back disorder was not diagnosed.  The June 1968 examination 
report for the Medical Evaluation Board is negative for a low 
back disorder.

An April 1973 x-ray series performed by the Indian River 
Memorial Hospital revealed spondylolysis of the lumbar spine.  

An August 1977 pathology report noted a diagnosis of 
seborrheic keratosis of the forehead.  The veteran was 
treated for low back pain at Henry County Hospital in October 
1978.

Records from the Henry County Hospital dating from 1980 to 
1992 reveal that the veteran was treated for low back strain, 
degenerative arthritis of the lumbar spine, and contact 
dermatitis.  Records from other physicians during this term 
and after, to include Dr. McAlister of New Castle, Indiana, 
reveal findings relative to a low back disorder but do not 
offer an opinion of the etiology of any claimed disability.

A July 1994 VA agent orange examination report was negative 
for skin disability.

According to a January 1995 VA outpatient treatment note, the 
veteran underwent fluoride treatment for his teeth.

The veteran informed the RO in June 1995 that he had no 
recent treatment for his ulcer and for his skin condition.

A January 1996 VA examination report reveals that the veteran 
complained of occasional mild recurrent epigastric pain.  
Physical examination revealed that there was no anemia.  He 
had a long vertical surgical scar in the epigastric area.  
There were no palpable organs or masses or epigastric 
tenderness.  The bowel sounds were normal.  The examiner 
diagnosed status post partial gastrectomy with vagotomy and 
"pyloroplasty" for peptic ulcer disease.  The examiner 
ordered an upper GI series, however, one was not scheduled or 
done.

A VA examiner opined in February 1996 that establishing a 
causal relationship between stomach ulcers during active duty 
from 1966 to 1968 and a specific dental condition that may 
have occurred at that time was unverifiable based upon a 
routine dental evaluation that was nearly thirty years 
removed from the facts.   

In April 1999, the veteran testified by videoconference, 
before the undersigned Member of the Board.  With respect to 
his ulcer disorder, he articulated that he woke up every 
morning with stomach cramps.  As a result, he had to drink 
something right away.  Furthermore, he vomited twice a day, 
usually after eating.  He experienced constipation five or 
six times a month.  With respect to his back injury, the 
veteran conceded that a doctor has never told him that his 
service-connected GI disability is related to his low back 
condition.

Analysis

The veteran is seeking service connection for a skin disorder 
due to Agent Orange exposure, a back injury, and a dental 
disorder due to his service connected duodenal ulcer.  The 
legal question to be answered initially is, however,  whether 
the veteran has presented evidence of well-grounded claims; 
that is, claims that are plausible.  If he has not presented 
well-grounded claims, his appeal must fail with respect to 
them and there is no duty to assist him with further 
development.  38 U.S.C.A. § 5107(a).  As will be explained 
below, the Board finds that these claims are not well 
grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Pursuant to 38 U.S.C.A. § 1116 
(West 1991) and 38 C.F.R. §§ 3.307(a) and 3.309(e) (1998), in 
the case of a Vietnam-era veteran, no direct evidence as to 
the in-service incurrence and medical nexus prongs is 
necessary when those federal regulations are satisfied.  See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997).  Mere service, 
however, in Vietnam does not trigger the application of the 
presumptive regulations pertaining to herbicide exposure.  
Rather, a veteran is only presumed to have been exposed if, 
and only if, he or she develops one of the enumerated 
presumptive disorders.  If the veteran does not have an Agent 
Orange presumptive disorder, a presumption of exposure to 
herbicides does not arise.  See 38 C.F.R. § 3.307(a)(6)(iii).  
McCartt v. West, 12 Vet. App. 164 (1999).  Finally, the 
appellant may also establish service connection for a skin 
disorder due to exposure to Agent Orange on a direct basis.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Skin Disorder

The veteran contends that service connection should be 
granted for a skin disorder due to Agent Orange exposure.  
The service medical records reveal no complaints or findings 
pertaining to a skin disorder.  The Board notes that it was 
more than seven years after discharge before the veteran was 
treated for several skin conditions.  Nevertheless, since the 
record fails to show that the veteran has been diagnosed with 
a skin disorder that would be presumptively service connected 
under 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309(e), 
the Board concludes that, based on the evidence presently of 
record, the veteran has not submitted a well-grounded claim 
for presumptive service connection.  McCartt.

With respect to service connection on a direct basis, the 
record demonstrates that a skin disorder was not found in 
service or on separation from service.  While the Board 
concedes that the veteran developed various skin disorders 
many years after service, there is no medical or scientific 
evidence that links a skin disorder to either exposure to 
service.

In support of his claim, the veteran offered only his own 
unsubstantiated contentions as set out in his hearing 
testimony before the Board.  While the veteran is certainly 
capable of providing evidence of symptomatology, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge..."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).
 
A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the veteran 
has submitted no medical or other competent evidence to show 
that he currently has a skin disorder as a result of service, 
the Board finds that he has not met the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107.  Since the claim is not well grounded, it 
must be denied.  See Edenfield v. Brown, 8 Vet. App. 384, 390 
(1995). 

Low back disorder and a dental disorder secondary to service 
connected duodenal ulcer

The Board finds that the veteran's claims of entitlement to 
service connection for a low back disorder and a dental 
disorder secondary to his service connected duodenal ulcer 
are also not well grounded.  Once again, the appellant has 
not presented competent evidence of a nexus between an 
inservice injury or disease and any current disability in the 
form of medical evidence.  Moreover, the appellant has not 
provided any competent medical opinion or scientific evidence 
which supports or substantiates his opinions that his current 
low back disorder is related to service, or that his dental 
problems are related to his duodenal ulcer.  In fact, the 
veteran testified before the undersigned Member of the Board 
that a physician has never told him that his back disorder is 
related to service.  

In the absence of competent evidence of such a nexus with 
respect to these issues, the Epps nexus requirement is not 
met as to the issue of service connection for a low back 
disorder or a dental disorder.  While the veteran's 
assertions are regarded as credible for purposes of 
determining whether a well-grounded claim has been submitted, 
the Court has held that a lay person, such as the veteran, is 
not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
Espiritu.  If such testimony is not competent, it cannot be 
probative.  The appellant cannot meet his initial burden of 
presenting a well-grounded claim by relying upon his own 
opinions as to medical matters.  Clarkson v. Brown, 4 Vet. 
App. 565 (1993).  

Paragraph 29 Benefits

The appellant seeks a temporary total disability rating for 
hospitalization in excess of 21 days for post-traumatic 
stress disorder (PTSD).  The relevant law provides this 
benefit if the hospitalization was for a service-connected 
disability.  38 C.F.R. § 4.29 (1998).  

The appellant seeks this benefit based on VA hospitalization 
for treatment for his PTSD in 1994.  The Board notes, 
however, that the appellant is not service-connected for 
PTSD.  Hence, the 1994 hospitalization and treatment were not 
for a service-connected disability.  Since the veteran was 
not service connected for PTSD when he was hospitalized in 
1994, the law forbids a grant of the paragraph 29 benefit.  
38 C.F.R. §§ 4.29 (1998).  His claim is without legal merit, 
and it must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


ORDER

Service connection for a skin disorder secondary to Agent 
Orange exposure, a low back disorder, and a dental disorder 
secondary to a service-connected duodenal ulcer is denied.

A temporary total evaluation under 38 C.F.R. § 4.29, based on 
hospitalization in 1994 for PTSD, is denied.


REMAND

The veteran testified in April 1999, before the undersigned 
Member of the Board that his duodenal ulcer has worsened 
since he was last VA examined in 1996.  The Board notes that 
a veteran's assertion of an increase in severity of a service 
connection disorder generally constitutes a well-grounded 
claim requiring that the VA fulfill the statutorily required 
duty to assist found in 38 U.S.C.A. § 5107(a) (West 1991).  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Accordingly, this issue is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify any health care 
provider that has provided treatment 
since 1996 for his duodenal ulcer.  
Following the receipt of the veteran's 
response appropriate development to 
secure any records identified should be 
undertaken.

2.  The veteran should be afforded a 
gastrointestinal examination to determine 
the nature and extent of his duodenal 
ulcer.  The veteran's claims file must be 
made available to and reviewed by the 
examiner prior to conducting the 
requested examination.  The examiner must 
specifically comment on the presence or 
absence of any anemia, whether the 
veteran has suffered an appreciable 
weight loss, and the frequency and length 
of any incapacitating episodes.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  Any opinion expressed 
must be supported by a complete written 
rationale.  The examination report should 
be typed.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  
 
If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and afford a reasonable period of time 
for a response.  If any other benefit sought on appeal, for 
which a notice of disagreement has been filed, remains 
denied, the appellant and his representative should be 
furnished a supplemental statement of the case and given the 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board, if in order.  The appellant need 
take no action until otherwise notified, but he and/or his 
representative may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


 

